Per Curiam. Appellant, Juan Carlos Santana, by his attorney, J. F. Atkinson, Jr., has filed a motion for reconsideration of his motion for rule on the clerk. His attorney admits that the record was tendered late due to his miscalculation of the ninety-day limit for filing the record in this Court. See Ark. R. App. P. 5(a).  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See per curiam dated February 5, 1979, In Re: Belated Appeals in Criminal Cases, 265 Ark. 964; Terry v. State, 272 Ark. 243, 613 S.W.2d 90 (1981). A copy of this opinion will be forwarded to the Committee on Professional Conduct.